Citation Nr: 0330375	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
December 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2000, a statement of 
the case was issued in October 2002, and a substantive appeal 
was received in November 2002.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002).

By rating decision in December 2002, the RO denied additional 
claims of service connection for back disability, for 
tinnitus, and for burns.  The record does not show that a 
notice of disagreement has been received to initiate an 
appeal from the December 2002 rating decision, and the issues 
addressed in that decision are therefore not in appellate 
status at this time.

The veteran originally requested a Board hearing, but he 
withdrew that request in April 2003. 


FINDING OF FACT

The veteran's bilateral hearing loss was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is the veteran's hearing loss otherwise 
related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§  3.102, 3.156(a) 
(2003).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  Specifically, a January 2000 RO letter, 
September 2001 RO letter, October 2002 RO letter, and the 
October 2002 Statement of the Case informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Pursuant to 38 U.S.C.A. §  5103(a), upon receipt of a 
complete or substantially complete claim, VA must notify the 
claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement VCAA has recently been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the veteran's April 2003 
letter to the RO he states that he has nothing new to add.  A 
January 2003 VA Form 646 from the veteran's representative 
also includes a certification that appellate review is 
desired on the evidence now of record.  The Board views these 
communications as an effective waiver of any remaining period 
for submitting additional evidence. 

The Board also finds that the assistance to the veteran 
provisions of VCAA have been met.  The claims file includes 
the veteran's service medical records, which were retrieved 
by the RO.  The Board notes that these service medical 
records had to be rebuilt.  The RO also assisted the veteran 
by searching for records at the Biloxi, Mississippi VA 
clinic, however the clinic did not have any medical records 
for the veteran.  The claims file also includes a private 
audiology report.  No additional evidence has been identified 
by the veteran as pertinent to his claim.  Under these 
circumstances, the Board finds that no additional action is 
necessary to assist the veteran.  The Board acknowledges that 
a VA medical examination and opinion have not been obtained.  
However, as hereinafter more particularly explained, the 
record does include medical evidence of the veteran's 
condition during service and a report of medical examination 
at the time of his discharge from service.  Moreover, there 
is no supporting medical evidence of hearing loss for many 
years after service, and the medical record dated in the June 
1997 regarding hearing loss does not otherwise link hearing 
loss to service.  Under such circumstances any medical 
etiology opinion would be purely speculative.  The Board 
therefore finds that the current medical evidence is 
sufficient to decide the claim and action to obtain a VA 
examination and etiology opinion is therefore not necessary.  
38 C.F.R. § 3.159(c)(4);  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).   



Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court):
[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In the present case, there is no competent medical evidence 
that the veteran suffered any hearing loss in service.  The 
veteran was given a physical examination the same month he 
was discharged, December 1945.  At the examination, hearing 
in both of the veteran's ears was checked by the whispered 
voice test.  The veteran's test results were 15 in the right 
ear and 15 in the left ear.  The Board views the December 
1945 discharge examination report as competent evidence by 
medical personnel that there was no evidence of hearing loss 
demonstrated at that time. 

There is also no evidence supporting the veteran's assertions 
that the veteran was exposed to disease or injury in service 
that would adversely affect the auditory system.  The Board 
notes that in the veteran's claim, he states that while 
lightening the stoves there was an explosion and he was 
burned.  The veteran claims that he experienced some ringing 
in his ears as a result of the explosion, but his service 
records do not reflect treatment for ringing in the ears or 
for hearing problems in general.  There is one service 
medical record of an injury in which he ran into a fire 
stand, but there was no mention of any injury to the head or 
any loss of hearing or ringing in the ears.  

The next medical evidence showing the veteran's hearing 
acuity is a June 1997 private audiological examination 
report.  This document appears to show current hearing loss 
disability, but such evidence some fifty years after service 
does not suggest any relationship to service.  The Board is 
thus presented with an evidentiary record showing that 
medical personnel reported normal hearing acuity at the time 
of discharge from service, and a lack of competent evidence 
of hearing loss for over fifty years after service.  While 
the Board fully understands the veteran's contentions, the 
Board must weight the evidence.  In the present case, the 
clear preponderance of the evidence is against a finding of 
any link between the veteran's current hearing loss and his 
World War II military service.  It follows that there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).    


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



